DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 

Terminal Disclaimer
	The Terminal Disclaimer submitted 11/18/2020 was disapproved for the following reasons:
	The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):

	For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.

	A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (3/7 CFR 1./6(c)) that identifies the “new” applicant in the applicant information, and is underlined since it 

	However, after review of the current amendments made to the claims, the amendments overcome the previous Double Patenting rejections corresponding to Patent No. 9,108,107, 10,150,030 and co-pending application 16/810,832 (directed to this instant application and not the proper co-pending application).  A Terminal Disclaimer is no longer required.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 1 and 10, the prior art of record fails to anticipate or render obvious the combined elements/steps of executing one or more video games on or more game servers of a hosting service, broadcasting the one or more video games as one or more streams of real-time compressed digital video to enable one or more viewing clients devices to view play of said one or more video games over the Internet, the broadcasting includes an overdub of an announcer processed by one or more game servers providing commentary related to actions occurring in said one or more video games and overlaying with the streams audio from one or more viewing clients, the audio from one or more of the viewing clients being routed to said one or more game servers of the service for overlay on top of game audio of said one or more video games being played for said broadcasting, wherein a compression rate of said compressed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


December 28, 2021